Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 22 October 2021, to the Original Application, filed 11 November 2020.

2. 	Claims 1-4, 8-9, 11, and 14 are pending.  Applicant has cancelled claims 5-7, 10, and 12-13.  Applicant has added claim 14.  Claim 1 is an independent claim.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 was listed as dependent upon claim 10 in the original application, filed 11 November 2020.  In the amended claim listing, filed 22 October 2021, claim 10 has been cancelled and the dependency to claim 10 removed from claim 11, however, no updated claim dependency was added.  For the purpose of further examination, it is assumed that claim 11 should depend from claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dew Sr (U.S. Publication 2018/0301222 A1) in view of Van Hoe (U.S. Publication 2008/0104116 A1).
As per independent claim 1, Dew Sr teaches a report editor (See Dew Sr, Figure 6) comprising:
a non-transitory computer readable storage medium; and a database operatively engaged with the non-transitory computer readable storage medium (See Dew Sr, Figure 6)
wherein the non-transitory computer readable storage medium stores instructions for generating a report about an image from a template; wherein the template comprises a series of statements selectively included in the report from the database (See Dew Sr, paragraphs 0047-0072, 0116, and 0269, describing generating a report or template form that may refer to an image, such as a patient imaging outputs, the report or template form including contents derived from a knowledgebase that are presented hierarchically);
wherein the database stores a plurality of reports including historical reports (See Dew Sr, 0173-0178, describing a logic tree embedded into the form that includes content from historical reports based on probability attributes of findings, tests, and procedures);
wherein a new report generated by the non-transitory computer readable storage medium is based on a selected report from the plurality of reports stored in the database (See Dew Sr, paragraphs 0303-0306, describing providing risk assessments based on past medical history);
wherein a selection of the series of statements in the new report is copied from a selection of statements in the selected report or from multiple stored reports (See Dew Sr, paragraphs 0116 and 0120, describing content linked to other information sources).
While Dew Sr also teaches presenting a series of statements in a particular order (See Dew Sr, paragraphs 0079 and 0159), Dew Sr does not teach expressly:
wherein the series of statements are presented in order corresponding to a probability that any particular statement is likely to be selected: and
wherein the probability that the particular statement is selected is based on a selection of a first statement and a frequency of selection of a second statement when the first statement has been selected in the historical reports; or is based on the selection of a pair of statements and the frequency of selection of the second statement when the pair of statements has been selected in the historical reports,
however, Van Hoe teaches these limitations (See Van Hoe, paragraphs 0068 and 0251, describing presenting a listing of content, such as possible diseases, ranked in decreasing order of likelihood, the ranking information based on the frequency that a particular combination is encountered in practice).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the statements or content presented in a ranked order of likelihood based on frequency of previous encounters of Van Hoe with the statement presentation of Dew Sr.  The motivation for doing so would have been to provide an indication of a relationship between a likely condition and a non-imaging aspect such as age, for example, as taught by Van Hoe (See Van Hoe, paragraph 0067).

As per dependent claim 2, Dew Sr and Van Hoe teach the limitations of claim 1 as described above.  Dew Sr and Van Hoe also teach wherein each statement of the series of statements comprise selectable qualifiers which alter a meaning of the statement (See Dew Sr, paragraph 0219).
As per dependent claim 3, Dew Sr and Van Hoe teach the limitations of claim 2 as described above.  Dew Sr and Van Hoe also teach wherein the qualifiers are presented for selection in an order based on an associated probability of selection (See Dew Sr, paragraphs 0079 and 0159).
As per dependent claim 4, Dew Sr and Van Hoe teach the limitations of claim 3 as described above.  Dew Sr and Van Hoe also teach wherein the probability of selection of a qualifier is updated when a previous qualifier is selected (See Dew Sr, paragraphs 0079, 0118-0120, and -123-0125).
As per dependent claim 11, Dew Sr and Van Hoe teach the limitations of claim 1 as described above.  Dew Sr and Van Hoe also teach wherein the probability that a statement will be selected is based on a frequency of selection of the statement in the historical reports (See Van Hoe, paragraphs 0068 and 0251, describing presenting a listing of content, such as possible diseases, ranked in decreasing order of likelihood, the ranking information based on the frequency that a particular combination is encountered in practice). The motivation to combine Van Hoe with Dew Sr remains as noted with reference to claim 1 above.
As per dependent claim 14, Dew Sr and Van Hoe teach the limitations of claim 1 as described above.  Dew Sr and Van Hoe also teach wherein the non-transitory computer readable storage medium stores instructions for generating a medical report about a radiology image from a radiology report template, wherein the series of statements selectively included in the medical report include statements from a database of stored radiological reports (See Van Hoe, paragraphs 0002, 0020, and 0283-0291, describing a medical report including content from stored radiological reports).  The motivation to combine Van Hoe with Dew Sr remains as noted with reference to claim 1 above.


5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dew Sr (U.S. Publication 2018/0301222 A1) in view of Van Hoe (U.S. Publication 2008/0104116 A1), as applied to claim 1 above, and further in view of Ryger (U.S. Publication 2015/0310115 A1).
	As per dependent claim 8, Dew Sr and Van Hoe teach the limitations of claim 1 as described above.  Dew Sr and Van Hoe do not teach expressly wherein the stored reports in the database are presented in order of a score, the score being determined by matching metadata of the new report with metadata of the stored reports, however, Ryger teaches this limitation (See Ryger, paragraph 0113, describing a scored table of terms with a term frequency determined by comparing content metadata).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the scored content based on matched metadata of Ryger with the .


6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dew Sr (U.S. Publication 2018/0301222 A1) in view of Van Hoe (U.S. Publication 2008/0104116 A1), as applied to claim 1 above, and further in view of Tamilarasan (U.S. Publication 2017/0286388 A1).
	As per dependent claim 9, Dew Sr and Van Hoe teach the limitations of claim 1 as described above.  Dew Sr and Van Hoe do not teach expressly wherein the stored reports in the database are presented in order of a score, the score being determined by matching the image of the new report with images of the stored reports, however, Tamilarasan teaches this limitation (See Tamilarasan, paragraphs 0025-0026, describing determining a similarity score by matching report content with historical report content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the scoring based on a comparison with historical content of Tamilarasan with the ordered statements of Dew Sr and Van Hoe.  The motivation for doing so would have been to provide users with actionable 



7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

8.	Applicant’s arguments with respect to claim(s) 1-4, 8-9, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Golec (U.S. Publication 2016/0364445 A1) discloses database view generation.
	- Overell (U.S. Publication 2011/0307435 A1) discloses extracting structured knowledge from unstructured text.
	- Wang (U.S. Publication 2016/0034578 A1) discloses querying medical claims data.
	- Farooq (U.S. Publication 2019/0266243 A1) discloses automated mapping of service codes in healthcare systems.
	- Moehrle (U.S. Publication 2019/0220978 A1) discloses integrating image analysis, longitudinal tracking of a region of interest and updating of a knowledge representation.
	- Dinn (U.S. Publication 2010/0153881 A1) discloses selecting an item from a database.
	- Tamilarasan (U.S. Patent 10,061,763 B2) discloses a document presentation interface based on intelligent mapping.
	- Kondadadi (U.S. Patent 11,152,084 B2) discloses medical report coding with acronym/abbreviation disambiguation.



10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAURIE A RIES/Primary Examiner, Art Unit 2176